Citation Nr: 0926702	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-33 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Appellant is the surviving spouse of the Veteran.  The 
Veteran had active service from August 1940 to August 1948, 
September 1948 to September 1951, and December 1955 to May 
1961.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  The Appellant asserts 
that the Veteran's immediate cause of death, colonic 
infarction, was etiologically related to the gastrointestinal 
problems the Veteran experienced during service.

The Board finds that further development is necessary before 
the claim can be adjudicated.

The United States Court of Appeals for Veterans Claims 
(Court) held in Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
that when adjudicating a claim for Dependency Indemnity 
Compensation (DIC), which includes a claim of service 
connection for the cause of the Veteran's death, VA must 
perform a different analysis depending upon whether a Veteran 
was service connected for a disability during his or her 
lifetime, and concluded generally, that 38 U.S.C.A. § 5103(a) 
notice for a DIC case must include (1) a statement of the 
conditions, if any, for which a Veteran was service connected 
at the time of his or her death, (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Here, the Veteran was service-connected for several 
disabilities at the time of his death.  While the July 2005 
notice letter generally addresses what is required to 
establish service connection for cause of death, there has 
been no notice that the Veteran was service connected for a 
disability or a discussion of the specific evidence and 
information required to establish the Appellant's claim.  The 
Veterans Court held in Hupp that the section 5103(a) notice 
letter should be "tailored."  Id.  Based on the Board's 
review of the claim and the July 2005 notice provided to the 
Appellant, pursuant to the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009) (VCAA), the Board finds that it is required to 
remand this case so that the Appellant can be provided with a 
new VCAA notice letter that more fully complies with the 
Court's holding in Hupp.

The United States Court of Appeals for Veterans Claims has 
also held that the VCAA notice requirements apply to all five 
elements of a service connection claim, including the 
disability rating and effective date of an award. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The 
Appellant is entitled to notice of the type of evidence 
necessary to establish an effective date for DIC benefits. 
Thus, notice addressing these matters should be provided on 
remand.

Furthermore, it appears as though multiple medical treatment 
records are not associated with the file.  Several letters 
were submitted by physicians indicating the Veteran was their 
patient.  However, contemporaneous treatment records are not 
associated with the file.  Attempts must be made to obtain 
the Veteran's private medical records.

Additionally, DIC benefits are payable to the surviving 
spouse of a Veteran if the Veteran died from a service-
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  
In order to establish service connection for the cause of a 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 C.F.R. § 3.312(a).

In order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the Veteran's death.  See 38 C.F.R. § 3.312.  
The debilitating effects of a service-connected disability 
must have made the Veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

During the Veteran's service, he was seen on multiple 
occasions for complaints of diarrhea, gas, and lower 
abdominal discomfort.  He underwent a barium enema in 
September 1956 and was diagnosed with colitis.  He continued 
to experience gastrointestinal problems, and a continuity of 
symptomatology has been established by lay statements and 
statements by the Veteran's treating physicians.

One of the Veteran's private physicians, Dr. Cook, reported 
in a statement from February 2005 that he reviewed the 
Veteran's service treatment records, which showed colitis of 
the descending colon, the sigmoid colon, and the distal 
transverse colon.  The physician stated that the Veteran died 
from colon perforation at the end of a protracted illness.  
The physician concluded by opining that it is as likely as 
not that the colitis that started in service was related to 
the Veteran's primary cause of death.  No other rationale was 
provided.

An additional private physician, Dr. Bolen, submitted a 
statement in February 2005.  The physician indicated that the 
Veteran had been a patient since April 2002.  He stated that 
the Veteran frequently had gastrointestinal complaints of 
constipation that were treated with fiber.  Upon review of 
the service treatment records, the physician stated that the 
Veteran had complaints of gastrointestinal problems that 
continued until his death in January 2005.  The physician 
opined that the Veteran should have had a successful recovery 
from his coronary artery bypass surgery if it had not been 
for the bowel infarction that may have been a slow insidious 
problem.

Subsequently, in October 2005, Dr. Cook submitted an 
additional opinion.  The physician stated that the Veteran 
had a successful coronary artery bypass surgery but had 
persistent gastrointestinal problems.  He indicated that the 
Veteran had a diagnosis of colitis during service, but the 
diagnosis was from a barium enema, which does not exclude 
ischemic colitis.  The physician reported that the Veteran 
had chronic problems of gastric intestinal origin and he 
opined that it is as likely as not that the condition started 
when the Veteran was in service.

A VA medical opinion was obtained by the RO in September 
2006.  The examiner opined that, based on a gap of 40 years 
without abdominal complaints, it is not at least as likely as 
not that the Veteran's mesenteric ischemia is related to his 
previous history of irritable bowel syndrome/colitis while in 
the military.  The examiner further opined it is likely that 
the Veteran succumbed to complications of his protracted 
illness, including sepsis, bacteremia, and pneumonia. 

The Board finds the VA medical opinion to be inadequate.  Lay 
statements and statements submitted by the Veteran's treating 
physician indicate that the Veteran did suffer from and 
complain of frequent, chronic gastrointestinal complaints.  
As such, the VA opinion from September 2006 is based on 
inaccurate information.  Additionally, the medical opinions 
submitted by private physicians do not fully explain the 
rationale behind their opinions.  Therefore, an additional 
medical opinion must be obtained that takes into 
consideration the lay statements and statements submitted by 
treating physicians that the Veteran did in fact suffer from 
gastrointestinal problems for a long period.


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the Appellant with a new 
VCAA notice letter, conforming to Hupp, 
noting (1) a statement of indicating 
that the Veteran was not service-
connected for any disability at the 
time of his death, and (2) an 
explanation of the evidence and 
information required to substantiate 
the DIC claim based on the conditions 
not yet service connected.  

Also, advise the Appellant that an 
effective date will be assigned if DIC 
benefits are awarded, to include an 
explanation as to the information or 
evidence needed to establish such, as 
outlined by the Court in 
Dingess/Hartman.

2.  Ask the Appellant to provide names 
and addresses (if required) of private 
physicians, and obtain and associate 
with the claims folder all appropriate 
medical treatment records. 

Specifically include Dr. Cook and 
Dr.Bolen.  If no records are located, a 
negative response is necessary and must 
be incorporated into the file.

3.  Arrange for the Veteran's claims 
folder to be reviewed by an appropriate 
VA examiner and provide a copy of this 
Remand to the examiner.  

After his or her review, the examiner 
must opine as to whether it is at least 
as likely as not (i.e., probability of 
50 percent) that the Veteran's 
gastrointestinal problems experienced 
during service were etiologically 
related to any of his listed causes of 
death, that they contributed 
substantially or materially to cause 
death, combined to cause death, or that 
they aided or lent assistance to the 
production of death.

The examiner is also asked to 
specifically offer comments and an 
opinion on Dr. Bolen and Dr. Cook's 
opinions that the Veteran's cause of 
death was etiologically related to the 
gastrointestinal problems he 
experienced during service, including 
the statement that the Veteran may have 
been misdiagnosed with colitis.

The rationale for any opinion expressed 
should be provided in a legible report.

4.  Thereafter, the Appellant's claim 
should be readjudicated.  If the 
benefit sought remains denied, the 
Appellant should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



